Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-6 and 9-21 are currently pending.  Claims 20-21 are newly added.

Response to Arguments
Applicant’s arguments, see Remarks, filed June 27, 2022, with respect to the rejections of Claims 1-6 and 9-21 under 35 U.S.C. 101 have been fully considered but are not persuasive.  
Applicant first alleges that the present invention is patent eligible because the invention and the improvements achieved by the invention are properly analogized to those of Example 37, e.g. see pgs. 18-19 of Remarks – Examiner disagrees.
The Background section of Example 37 states that “traditionally, computer users are limited in the ways in which they can organize icons on their display,” that “traditional software does not automatically organize icons so that the most used icons are located near the ‘start’ or ‘home’ icon, where they can be easily accessed,” and that the aforementioned problems are solved by the computer automatically determining by a processor the number of times each icon is selected or how much memory has been allocated to the individual processes associated with each icon over time.  Additionally, Claim 1 of Example 37 is considered eligible because it recites “a specific manner of automatically displaying icons to the user based on usage which provides a specific improvement over prior systems, resulting in an improved user interface,” and Claim 2 of Example 37 is considered eligible because it is not directed towards an abstract idea of a mental process because the determination of memory allocation for each application icon is not reasonably performed mentally.
In contrast, although Examiner acknowledges that the present invention recites a specific process for collecting and analyzing events, it does not provide a specific manner of displaying data to a user, and further the inventive concept is not directed towards the display of data.  As shown below, the step of communicating the primary composite adherence value is interpreted as an additional element that is further characterized as an insignificant application.  As presently claimed, the output merely displays an adherence value and a time associated with the adherence value in some unspecified manner – for example, there is no language requiring the graphical user interfaces shown in Figs. 10-11 be displayed, and even assuming, arguendo, that these specific GUIs were constructed, Applicants have not provided any explanation as to why these displays represent “improved user interfaces” in a similar fashion as those recited in Claim 1 of Example 37.
Furthermore, regarding Claim 2 of Example 37, Claim 2 of Example 37 is not deemed eligible merely because it derives specific data in a specific manner, but rather is considered eligible because it is not practical for a human to mentally track how much memory has been allocated to each application associated with each icon over a predetermined period of time.  In contrast, as shown below, Examiner has not characterized the present invention as reciting a mental process, but rather asserts that the present invention recites a mathematical concept, specifically the calculation/data processing steps in determining the adherence score.  
For the aforementioned reasons, Claims 1-6 and 9-21 are rejected under 35 U.S.C. 101.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 9-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1:
Claims 1-6 and 9-21 are within the four statutory categories.  Claims 1-6, 9-14, and 16-20 are drawn to an apparatus for monitoring patient insulin regimen adherence, which is within the four statutory categories (i.e. machine).  Claims 15 and 21 are drawn to a method for monitoring patient insulin regimen adherence which is within the four statutory categories (i.e. process).

Prong 1 of Step 2A:
Claim 1 recites the following: A device for evaluating historical adherence to a prescribed insulin medicament dosage regimen for a subject, wherein the device comprises one or more processors and a memory, the memory storing instructions that, when executed by the one or more processors, perform a method of:
obtaining a first data set, the first data set comprising a plurality of metabolic events the subject engaged in over an evaluation period, wherein each respective metabolic event in the plurality of metabolic events comprises (i) a timestamp of the respective metabolic event and (ii) a classification that is at least one of insulin regimen adherent and insulin regimen nonadherent; 
binning each respective metabolic event in the plurality of metabolic events on the basis of a plurality of nonoverlapping consecutive primary time windows within the evaluation period, wherein 
each respective nonoverlapping consecutive primary time window in the plurality of nonoverlapping consecutive primary time windows is of a same first fixed duration, and 
each respective metabolic event in the plurality of metabolic events is placed into a single respective nonoverlapping consecutive primary time window in the plurality of nonoverlapping consecutive time windows when the timestamp for the respective metabolic event is within the respective nonoverlapping consecutive primary time window, thereby obtaining a plurality of primary subsets of the plurality of metabolic events, wherein each respective primary subset of the plurality of metabolic events in the plurality of primary subsets is for a different respective nonoverlapping consecutive primary time window in the plurality of nonoverlapping consecutive primary time windows; 
computing a plurality of primary adherence values, wherein 
each respective primary adherence value in the plurality of primary adherence values represents a corresponding primary subset in the plurality of primary subsets, and 2Application. No. 16/309,481 3 
each respective primary adherence value in the plurality of primary adherence values is computed by dividing a number of insulin regimen adherent metabolic events in the corresponding primary subset in the plurality of primary subsets by a total number of metabolic events in the corresponding primary subset in the plurality of primary subsets; 
obtaining a second data set comprising a plurality of autonomous glucose measurements of the subject and, for each respective autonomous glucose measurement in the plurality of autonomous glucose measurements, a timestamp representing when the respective measurement was made, 
obtaining a third data set from one or more insulin pens used by the subject to apply the insulin medicament dosage regimen, the third data set comprises a plurality of insulin medicament records, each insulin medicament record in the plurality of medicament records comprising: 
(i) a respective insulin medicament injection event including an amount of insulin medicament injected into the subject using a respective insulin pen in the one or more insulin pens, and 
(ii) a corresponding electronic timestamp that is automatically generated by the respective insulin pen upon occurrence of the respective insulin medicament injection event, 
identifying the plurality of metabolic events using the plurality of autonomous glucose measurements of the subject and the respective timestamps in the second data set, 
applying a first characterization to each respective metabolic event in the plurality of metabolic events, wherein the first characterization is one of insulin regimen adherent and insulin regimen nonadherent, wherein: 
(i) each metabolic event in the plurality of metabolic events is a fasting event and the prescribed insulin medicament dosage regimen is a basal insulin medicament dosage regimen, a respective metabolic event is deemed basal regimen adherent when the second data set includes one or more medicament records that establish, on a temporal and quantitative basis, adherence with the insulin medicament dosage regimen during the respective metabolic event, and a respective metabolic event is deemed insulin 3Application. No. 16/309,481 4 regimen nonadherent when the second data set fails to include one or more medicament records that establish, on a temporal and quantitative basis, adherence with the insulin medicament dosage regimen, 
or wherein: 
(ii) each metabolic event in the plurality of metabolic events is a meal event, and the prescribed insulin medicament dosage regimen is a bolus insulin medicament dosage regimen, a respective meal event is deemed insulin regimen adherent when one or more medicament records in the plurality of medicament records indicates in the third data set, on a temporal basis, a quantitative basis, adherence with the insulin medicament dosage regimen during the respective meal, and a respective meal is deemed insulin regimen nonadherent when the plurality of medicament records in the third data set fails to indicate adherence, on a temporal basis, and a quantitative basis with the insulin medicament dosage regimen during the respective meal, 
combining the plurality of primary adherence values into a primary composite adherence value, wherein the combining downweights a first primary adherence value in the plurality of primary adherence values, representing a first primary time window in the plurality of nonoverlapping consecutive primary time windows, with respect to a second primary adherence value, representing a second primary time window in the plurality of nonoverlapping consecutive primary time windows, in calculating the primary composite adherence value, on the basis that the first primary time window occurs in time before the second primary time window; and 
generating and communicating the primary composite adherence value as a primary single representation to a display configured to display the primary composite adherence value along with a time period associated with the primary composite adherence value, thereby evaluating historical adherence to the standing insulin medicament dosage regimen for the subject.
The limitations directed towards the computing the plurality of adherence values and combining the plurality of adherence values, given the broadest reasonable interpretation, cover the abstract idea of a mathematical concept because they recite mathematical relationships, formulas, equations, and/or mathematical calculations (in this case division, weighting, and addition).  Any limitations not identified above as part of the abstract idea are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claim 15 is identical as the abstract idea for Claim 1, because the only difference between Claims 1 and 15 is that Claim 1 recites a device, whereas Claim 15 recites a method.
Dependent Claims 2-6, 8-14, and 16-21 include other limitations, for example Claims 2-5 and 13-14 recite specific formulas for calculating the composite adherence value, Claim 6 recites a particular length of time for the time window, Claim 9 recites a coloring of the single representation, Claim 10 recites categorizing the events utilizing secondary nonoverlapping consecutive time windows, calculating a secondary composite adherence value, and displaying the secondary composite adherence value as a single representation, Claim 11 recites repeating the steps of Claim 1 over time, Claim 16 recites timestamping glucose measurements, Claim 17 recites tracking the timing of insulin dosages, Claim 18 recites a specific formula for calculating a variance, and Claims 20-21 recite removing event data based on a temporal comparison, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claim 1.

Prong 2 of Step 2A:
Furthermore, Claims 1-6 and 9-21 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of a processor and a memory, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see pgs. 19-23 of the present Specification disclosing that the various hardware components of the present invention (i.e. the processors, memory, glucose monitor, insulin pen) may be embodied as, for example, known medical devices, a smart phone, laptop, tablet computer, desktop computer, or other form of electronic device, see MPEP 2106.05(f);
generally link the abstract idea to a particular technological environment or field of use – for example, the events comprising certain types of metabolic events and insulin regimens and classifying the events as adherent or nonadherent to an insulin regimen, which amounts to limiting the abstract idea to the field of healthcare/the environment of computers, see MPEP 2106.05(h); and/or
add insignificant extra-solution activity to the abstract idea – for example, the recitation of obtaining the event data, which amounts to mere data gathering, the recitation of the data being autonomously obtained, which amounts to selecting a particular data source (e.g. the device, the insulin administration device, the glucose sensor) or type of data (e.g. insulin or glucose data) to be manipulated, and/or the recitation of communicating the combined composite adherence values as a single representation, which amounts to an insignificant application, see MPEP 2106.05(g).
Additionally, dependent Claims 2-6, 9-14, and 16-21 include other limitations, but these limitations also amount to no more than mere instructions to apply the abstract idea (e.g. the recitation of the continuous glucose monitor and the insulin pens and/or pumps recited in dependent Claim 19), and/or merely adding insignificant extra-solution activity to the abstract idea (e.g. the displaying of the single representation on a display as recited by dependent Claim 12 comprises an insignificant application), and hence also do not integrate the aforementioned abstract idea recited in Claim 1 into a practical application.

Step 2B:
Furthermore, the Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
Pgs. 19-23 of the present Specification discloses that that the additional elements (i.e. the memory and processor, and any other potential structural limitations) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. obtaining event data, displaying the results of an analysis of the event data) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives event data, and transmits the data to a display over a network, for example the Internet, e.g. see pgs. 19-20 of the present Specification;
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. the division used to calculate the adherence values, and the addition to calculate the combined composite adherence values) and does not impose meaningful limits on the scope of the claims;
Dependent Claims 2-6, 9-14, and 16-21 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than generic structural elements performing generic functions (e.g. the display configured to display the single representation recited in dependent Claim 12, and the generic glucose monitor and insulin pens/pumps recited in dependent Claim 19), performing repetitive calculations (e.g. the various formulas recited in dependent Claims 2-5, 13-14, and 18, and repeating the calculations as recited in dependent Claim 10-11), and/or do not recite any additional elements not already recited in independent Claim 1, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-6 and 9-21 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686